             Case 4:21-mj-00109-N/A-EJM Document 4 Filed 02/17/21 Page 1 of 1



                                   MAGISTRATE JUDGE'S MINUTES
                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF ARIZONA – TUCSON
U.S. Magistrate Judge: Eric J. Markovich          Date: February 17, 2021
USA v. Cory Konold                                Case Number: 21-00109MJ-001-TUC-EJM

Assistant U.S. Attorney: Beverly K. Anderson
Attorney for Defendant: Eric Scott Manch, CJA
Interpreter: N/A
Defendant: ☒ Present / ☒ Custody (VTC with consent)

DETENTION HEARING:

Pretrial Services provides the Court with a report, recommending release of defendant on conditions
that impose home detention with electronic monitoring. The Government makes record in support of
the release conditions being imposed.

Defense counsel for defendant makes objections to certain conditions, mainly the electronic
monitoring condition.

The Government responds and argues support for adoption of the release conditions as presented by
the Pretrial Services.

The Court orders defendant released on conditions as proposed by Pretrial Services, including
electronic monitoring and home detention. Pretrial Services will install the unit upon release.
Defendant is advised on the record and allows counsel to sign Order Setting Conditions of Release
and will be released on Judge's signature on 2/18/2021, to report to Pretrial Services.

STATUS ON REMOVAL HEARING: rescheduled at request of counsel.
Set for: 2/22/2021, at 2:30 p.m., before: Magistrate Judge Eric J. Markovich. If the defendant
  chooses to appear by phone for the status conference, his attorney needs to be present in court to
  sign the removal paperwork on behalf of their clients if the removal hearing is waived. The Initial
  Appearance is scheduled in the District of Columbia on February 26th, 2021 at 1:00 PM. The
  defendant asks that any Preliminary Hearing be held in the District of Columbia unless the
  defendant advises the Court otherwise.



Recorded By Courtsmart                                                        Det. hrg: 18 min
Deputy Clerk Allison Siquieros
                                                                              Start: 9:18 AM
                                                                              Stop: 9:54 AM
